United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Petersburg, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-992
Issued: November 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 3, 2009 appellant timely appealed the March 5 and October 23, 2008 merit
decisions of the Office of Workers’ Compensation Programs. She also timely appealed the
Branch of Hearings and Review’s January 16, 2009 nonmerit decision denying her request for
review of the written record. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of this claim.1
ISSUES
The issues are: (1) whether appellant has greater than seven percent impairment of the
right foot; and (2) whether the Branch of Hearings and Review properly denied her
December 23, 2008 request for review of the written record.

1

The record on appeal includes evidence received after the Office issued its October 23, 2008 merit decision.
The Board cannot consider evidence for the first time on appeal. 20 C.F.R. § 501.2 (c).

FACTUAL HISTORY
Appellant, a 53-year-old customer service supervisor, has an accepted claim for
aggravation of bone spurs of the 4th and 5th toes of the right foot. Her condition arose on or about
September 1, 1990. On October 3, 2007 the Office granted a schedule award for seven percent
impairment of the right foot. The award represented 14.35 weeks compensation. The Office
based the October 3, 2007 schedule award on the September 21, 2007 report of
Dr. James W. Dyer, a Board-certified orthopedic surgeon and Office medical adviser.2 The
seven percent rating was for sensory deficit (pain) involving the lateral plantar nerve.3 By
decision dated March 5, 2008, the Branch of Hearings and Review affirmed the October 3, 2007
schedule award.4
In July 2008, appellant filed a claim for an additional schedule award. In a report dated
July 25, 2008, her treating physician, Dr. Pettina, indicated that her right foot condition caused
her to have an altered gait, which affected her left foot and knee and caused constant pain in the
lower lumbar region. He also reiterated his prior opinion that appellant had 20 percent
impairment of her right foot. Dr. Pettina further indicated that he strongly disagreed with the
Office’s award of only seven percent impairment. He explained that appellant was unable to
bend her 4th and 5th toes any further than approximately 10 percent without experiencing severe
pain. Dr. Pettina indicated that his opinion was in accordance with the A.M.A., Guides (5th ed.
2001), but he did not otherwise identify the particular tables or figures he purportedly relied
upon.
The Office advised appellant on September 8, 2008 that Dr. Pettina’s latest report was
insufficient to support her claim for an additional schedule award. Appellant was afforded 30
days to provide new evidence showing an increase in her impairment beyond the previously
awarded seven percent impairment of the right foot.
In a September 17, 2008 report, Dr. Pettina explained that appellant’s right foot condition
had “progressed in severity.” He once again reiterated that appellant’s schedule award should be
increased to 20 percent.
On October 16, 2008 the Office medical adviser, Dr. Howard P. Hogshead, a Boardcertified orthopedic surgeon, reviewed Dr. Pettina’s latest reports and commented that
appellant’s attending physician did not explain his opinion that the impairment should be 20
percent.5 He also stated that the A.M.A., Guides were not used as a basis for the claim. Based
2

Appellant’s treating physician, Dr. Samuel A. Pettina, a Board-certified family practitioner, provided an
August 10, 2007 right foot impairment estimate of 20 percent. However, his impairment rating was not based on the
American Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001) and, therefore, it
was deemed insufficient to support a schedule award.
3

Dr. Dyer referenced Table 17-37, A.M.A., Guides (5th ed. 2001).

4

Appellant submitted an October 30, 2007 report from Dr. Pettina wherein he stated that the 20 percent
impairment rating “accurately and fairly” represented his condition.
5

Dr. Hogshead is a Board-certified orthopedic surgeon.

2

on the information provided, Dr. Hogshead concluded that there was no new evidence to alter the
prior schedule award for seven percent impairment of the right foot.
By decision dated October 23, 2008, the Office denied appellant’s claim for an additional
schedule award.
Appellant requested a review of the written record utilizing the appeal request form that
accompanied the October 23, 2008 decision.
She signed and dated the form on
December 23, 2008. The Branch of Hearings and Review received appellant’s request on
December 29, 2008.
By decision dated January 16, 2009, the Branch of Hearings and Review denied
appellant’s request for a review of the written record. Appellant’s request was untimely and,
therefore, she was not entitled to a hearing as a matter of right. Furthermore, in denying a
discretionary hearing the Branch of Hearings and Review advised her that she could pursue the
issue by requesting reconsideration before the district Office.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.6 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the A.M.A.,
Guides as the appropriate standard for evaluating schedule losses.7 Effective February 1, 2001,
schedule awards are determined in accordance with the A.M.A., Guides (5th ed. 2001).8
ANALYSIS -- ISSUE 1
Between August 2007 and September 2008 appellant’s treating physician, Dr. Pettina,
stated on at least four occasions that appellant had 20 percent impairment. His reports, however,
do not explain how he arrived at his 20 percent impairment rating. The evidence submitted prior
to the issuance of the most recent merit decision does not comply with the A.M.A., Guides (5th
ed. 2001). When a treating physician fails to provide an estimate of impairment conforming to
the A.M.A., Guides, Dr. Pettina’s opinion is of diminished probative value in establishing the
degree of permanent impairment.9 Under the circumstances, the Office properly relied on the
Office medical adviser’s September 21, 2007 impairment rating.10 Based on the evidence of
6

For a total loss of use of a foot, an employee shall receive 205 weeks’ compensation. 5 U.S.C. § 8107(c)(4)
(2006).
7

20 C.F.R. § 10.404 (2008).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

9

Linda Beale, 57 ECAB 429, 434 (2006).

10

Id.

3

record, Dr. Dyer found seven percent impairment of the right foot due to sensory deficit
involving the lateral plantar nerve.11 The Board finds that the Office medical adviser’s
impairment rating conforms to the A.M.A., Guides and, thus, constitutes the weight of the
medical evidence. Accordingly, appellant has not demonstrated that she has greater than seven
percent impairment of the right foot.
LEGAL PRECEDENT -- ISSUE 2
Any claimant dissatisfied with a decision of the Office shall be afforded an opportunity
for an oral hearing or, in lieu thereof, a review of the written record.12 A request for either an
oral hearing or a review of the written record must be submitted, in writing, within 30 days of the
date of the decision for which a hearing is sought.13 If the request is not made within 30 days, a
claimant is not entitled to a hearing or a review of the written record as a matter of right. Office
regulations further provide that the “claimant must not have previously submitted a
reconsideration request (whether or not it was granted) on the same decision.”14 Although a
claimant may not be entitled to a hearing as a matter of right, the Office has discretionary
authority with respect to granting a hearing and the Office must exercise such discretion.15
ANALYSIS -- ISSUE 2
Appellant’s request for a review of the written record was dated December 23, 2008,
which is more than 30 days after the Office issued its October 23, 2008 decision.16 The
regulations clearly specify that “[t]he hearing request must be sent within 30 days ... of the date
of the decision for which a hearing is sought.”17 Appellant’s request was, therefore, untimely.
Because of the untimely nature of her request, she was not entitled to a review of the written
record as a matter of right. In its January 16, 2009 decision, the Branch of Hearings and Review
also denied appellant’s request on the grounds that the pertinent issue could be addressed by
requesting reconsideration and submitting additional evidence to the district Office. This is
considered a proper exercise of the hearing representative’s discretionary authority.18 Moreover,
there is no evidence indicating that the Branch of Hearings and Review otherwise abused its
discretion in denying appellant’s request. Accordingly, the Board finds that the Branch of

11

See Table 17-37, A.M.A., Guides 552.

12

20 C.F.R. § 10.615.

13

Id. at § 10.616(a).

14

Id.

15

See Herbert C. Holley, 33 ECAB 140 (1981).

16

Appellant acknowledged that her December 23, 2008 request for review of the written record was late. She
attributed the delay to her doctor’s office being behind on paperwork. Appellant also indicated that her doctor had
been out sick.
17

20 C.F.R. § 10.616(a).

18

Mary B. Moss, 40 ECAB 640, 647 (1989).

4

Hearings and Review properly exercised its discretion in denying appellant’s request for review
of the written record.
CONCLUSION
Appellant is not entitled to a schedule award in excess of seven percent impairment of the
right foot. The Board further finds that the Branch of Hearings and Review properly denied her
untimely request for review of the written record.
ORDER
IT IS HEREBY ORDERED THAT the January 16, 2009, October 23 and March 5,
2008 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 4, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

